Exhibit(a)(5)(3) FIRST FINANCIAL NORTHWEST, INC. ANNOUNCES FINAL RESULTS OF ITS SELF-TENDER OFFER Renton, Washington, August 15, 2016—First Financial Northwest, Inc. (NASDAQ:GS: FFNW) ("First Financial" or the "Company") announced today the final results of its modified Dutch Auction tender offer, which expired at 12:00 midnight, New York City time, on Tuesday, August 9, 2016. Based on the final count by the depositary for the tender offer, First Financial accepted for payment an aggregate of1,294,467 shares at a price of $14.00 per share for an aggregate purchase price of approximately $18.1 million.These shares represent approximately 9.7 percent of the 13,327,916 shares outstanding as of June 30, 2016. The tender offer was made pursuant to an Offer to Purchase dated July 13, 2016 and the related Letter of Transmittal, by which First Financial offered to purchase up to $40.0 million of its common stock, $.01 par value, at a price per share of not less than $13.00 nor greater than $14.00, which documents were filed with the Securities and Exchange Commission on July 13, 2016. First Financial may purchase additional shares in the future in the open market subject to market conditions and private transactions, tender offers or otherwise. Under applicable securities laws, however, First Financial may not repurchase any shares until August 24, 2016. Whether First Financial makes additional repurchases in the future will depend on many factors, its business and financial performance and situation, the business and market conditions at the time, including the price of the shares, and other factors the Company considers relevant. Keefe, Bruyette & Woods, Inc. is the dealer manager/information agent for the tender offer.The depositary is Computershare Trust Company, N.A.Any questions with regard to the tender offer may be directed to the dealer manager/information agent, toll-free at 877-892-9475. About First Financial Northwest, Inc. First Financial Northwest, Inc. is the parent company of First Financial Northwest Bank; a Washington State chartered commercial bank headquartered in Renton, Washington, serving the Puget Sound Region through its four full-service banking offices. We are a part of the ABA NASDAQ Community Bank Index and the Russell 3000 Index. For additional information about us, please visit our website at ffnwb.com and click on the "Investor Relations" link at the bottom of the page. Forward Looking Statements When used in this press release and in other documents filed with or furnished to the Securities and Exchange Commission (the "SEC"), in press releases or other public stockholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases "believe, " "will, " "will likely result, " "are expected to, " "will continue, " "is anticipated," "estimate," "project," "plans," or similar expressions are intended to identify "forward-looking statements".Forward-looking statements are not historical facts but instead represent management's current expectations and forecasts regarding future events many of which are inherently uncertain and outside of our control. Actual results may differ, possibly materially from those currently expected or projected in these forward-looking statements. Factors that could cause our actual results to differ materially from those described in the forward-looking statements, include, but are not limited to, the following: increased competitive pressures; changes in the interest rate environment; changes in general economic conditions and conditions within the securities markets; legislative and regulatory changes; and other factors described in the Company’s latest annual Report on Form 10-K and Quarterly Reports on Form 10-Q and other filings with the SEC – that are available on our website at www.ffnwb.com and on the SEC's website at www.sec.gov. Any of the forward-looking statements that we make in this Press Release and in the other public statements are based upon management's beliefs and assumptions at the time they are made and may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for 2016 and beyond to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us and could negatively affect our operating and stock performance. Contact: Joseph W. Kiley III, President and Chief Executive Officer Rich Jacobson, Executive Vice President and Chief Financial Officer (425) 255-4400
